DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi [US 2020/0201394].
Regarding claim 1, Choi discloses a display device (100, figures 1-6a-b) comprising:
a flexible display panel (DP, figures 2-5);
a panel roller (110, figures 4-5), wherein the flexible display panel is wound around or unwound from the panel roller (figures 4-5);
a frame (B and/or HPF, figures 2-3) extending in a longitudinal direction (a horizontal is parallel the frame base, figures 2-3) with respect to the panel roller, wherein the panel roller is coupled to the frame;
a first foldable link (a right linkage mechanism 161, figures 2-3) comprising one end pivotably coupled to the frame and another end pivotably coupled adjacent to a lower side of the flexible display panel (figures 2-3);

a motor (171, figures 2-3) mounted to the frame between the first foldable link and the second foldable link;
a first gear box (a right gear box 172, figures 2-3) mounted to the frame adjacent to the first foldable link, and comprising at least one gear configured to cause the first foldable link to pivot;
a second gear box (a left gear box which is opposite the right gear box from the motor 171, figure 3) mounted to the frame adjacent to the second foldable link, and comprising at least one gear configured to pivot with respect to the second foldable link; and
a driving shaft (174, figures 2-3) configured to transmit power provided by the motor to the at least one gear of the first gear box or to the at least one gear of the second gear box.
Regarding claim 2, Choi discloses a first link bracket (a right bracket connected to the first foldable link end, figures 2-3) mounted to the frame, wherein one end of the first foldable link is pivotably connected to the first link bracket; and a second link bracket (166, figures 2-3) mounted to the frame, wherein one end of the second foldable link is pivotably connected to the second link bracket.
Regarding claim 10, Choi discloses wherein the flexible display panel (DP, figures 1-3) moves downwards while being unwound from the panel roller and moves upwards while being wound around the panel roller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Choi.
Regarding claim 3, Choi discloses the claimed invention except for wherein the first gear box comprises a first link gear configured to rotate with a pivot shaft of the one end of the first foldable link, and the second gear box comprises a second link gear configured to rotate with a pivot shaft of the one end of the second foldable link.
	Official notice is taken that it is well known any gear box comprise a link gear member therein to drive a connecting shaft.
	It would have been to one of ordinary skill in the art at the time the invention was made to use a gear box including a link gear member therein, such that the gear unit of the display apparatus of Choi, for the purpose of driving a rotation of the connecting shaft in the display apparatus. 
 

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 4 discloses the combination features of “wherein the first gear box further comprises a first worm gear engaged with the first link gear, wherein the first worm gear is configured to rotate in a same direction with respect to a rotational direction of the driving shaft, and the second gear box further comprises a second worm gear engaged with the second link gear, wherein the second worm gear is configured to rotate in a same direction with respect to a rotational direction of the driving shaft.”  These features, in conjunction with other features, as claimed in the combination features of the claims 3, 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 5-9 depend on the allowed claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. [US 10,687,428] disclose display device; and
Kuroi et al. [US 2011/0132557] disclose screen unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841